  Case 2:85-cv-04544-DMG-AGR Document 527 Filed 12/05/18 Page 1 of 3 Page ID #:25894

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         December 05, 2018


       No.:               18-56596
       D.C. No.:          2:85-cv-04544-DMG-AGR
       Short Title:       Jenny Flores v. Matthew Whitaker, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:85-cv-04544-DMG-AGR Document 527 Filed 12/05/18 Page 2 of 3 Page ID #:25895




                      UNITED STATES COURT OF APPEALS
                                                                         FILED
                              FOR THE NINTH CIRCUIT
                                                                         DEC 05 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    JENNY LISETTE FLORES,                        No. 18-56596

                  Plaintiff - Appellee,
                                                 D.C. No. 2:85-cv-04544-DMG-AGR
      v.                                         U.S. District Court for Central
                                                 California, Los Angeles
    MATTHEW G. WHITAKER, Acting
    Attorney General of the United States;       TIME SCHEDULE ORDER
    KIRSTJEN NIELSEN, Secretary of
    Homeland Security; U.S.
    DEPARTMENT OF HOMELAND
    SECURITY; U.S. IMMIGRATION
    AND CUSTOMS ENFORCEMENT;
    U.S. CUSTOMS AND BORDER
    PROTECTION,

                  Defendants - Appellants.



   The parties shall meet the following time schedule.

   If there were reported hearings, the parties shall designate and, if necessary, cross-
   designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
   hearings, the transcript deadlines do not apply.

    Wed., December 12, 2018 Mediation Questionnaire due. If your registration for
                            Appellate ECF is confirmed after this date, the
                            Mediation Questionnaire is due within one day of
                            receiving the email from PACER confirming your
                            registration.
    Thu., January 3, 2019        Transcript shall be ordered.
Case 2:85-cv-04544-DMG-AGR Document 527 Filed 12/05/18 Page 3 of 3 Page ID #:25896

    Mon., February 4, 2019     Transcript shall be filed by court reporter.
    Thu., March 14, 2019       Appellants' opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
    Mon., April 15, 2019       Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

   The optional appellants' reply brief shall be filed and served within 21 days of
   service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

   Failure of the appellants to comply with the Time Schedule Order will result
   in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Ruben Talavera
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
